Case 2:18-cv-13516-SJM-RSW ECF No. 36 filed 10/02/20             PageID.961    Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    TECH AND GOODS, INC.,
                                                 Case No. 2:18-cv-13516
               Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
    v.

    30 WATT HOLDINGS, LLC,

               Defendant.
                                      /

                               ORDER FOR MEDIATION

         At the Court's request, the parties filed a joint status report and explained that

they completed fact discovery and are willing to participate in alternative dispute

resolution. ECF 35. The Court will therefore refer the case to Mr. Patrick Seyferth

for mediation.1 The parties must participate in mediation no later than November 30,

2020.

         WHEREFORE, it is hereby ORDERED that the case is REFERRED to Mr.

Patrick Seyferth for mediation and settlement discussions.

         IT IS FURTHER ORDERED that the parties must proceed in compliance

with Local Rule 16.4. The mediation and settlement discussions shall occur no later

than November 30, 2020. The parties shall contact Mr. Seyferth and provide him




1Patrick Seyferth is a private attorney, founding member of the firm Bush Seyferth,
PLLC, and a highly skilled, experienced mediator. He can be reached at (248) 822-
7802 and at Seyferth@bsplaw.com.


                                             1
Case 2:18-cv-13516-SJM-RSW ECF No. 36 filed 10/02/20         PageID.962    Page 2 of 2




with a copy of this order as soon as practicable and NOTIFY the Court of the date of

the mediation session once it is scheduled.

      IT IS FURTHER ORDERED that Mr. Seyferth shall NOTIFY the Court

within seven days of completion of mediation, stating only the "date of completion,

who participated, whether settlement was reached, and whether further [alternative

dispute resolution] proceedings are contemplated." E.D. Mich. LR 16.4(e)(6). If a

settlement is reached, the parties shall NOTIFY the Court immediately upon

completion of mediation and SUBMIT a proposed, stipulated order of dismissal

within twenty-one days. Id. at 16.4(e)(7). If a settlement is not reached, the parties

shall NOTIFY the Court within seven days of the completion of mediation.

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: October 2, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 2, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          2
